                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TIMOTHY JONES,

            Plaintiff,                     Case No. 18-cv-11542

                                           Paul D. Borman
v.                                         United States District Judge


MIRAMED REVENUE GROUP,                     David R. Grand
LLC,                                       United States Magistrate Judge

          Defendant.
______________________________/

     ORDER (1) ADOPTING MAGISTRATE JUDGE GRAND’S MAY 14, 2019
           REPORT AND RECOMMENDATION (ECF NO. 27), and
           (2) GRANTING DEFENDANT’S MOTION TO DISMISS
         PLAINTIFF’S FIRST AMENDED COMPLAINT (ECF NO. 20)

       On May 14, 2019, Magistrate Judge David R. Grand issued a Report and

Recommendation to grant Defendant’s Motion to Dismiss Plaintiff’s First Amended

Complaint. (ECF No. 27, Report and Recommendation.) Having reviewed the Report

and Recommendation, and there being no timely objections from either party under

28 U.S.C. § 636(b)(1) and E.D. Mich L. R. 72.1(d), the Court ADOPTS the Report

and Recommendation (ECF No. 27), GRANTS Defendant’s Motion to Dismiss

Plaintiff’s First Amended Complaint (ECF No. 20), DISMISSES Plaintiff’s federal

claim WITH PREJUDICE and DISMISSES Plaintiff’s remaining state law claims

                                       1
WITHOUT PREJUDICE.

IT IS SO ORDERED.



                       s/Paul D. Borman
                       PAUL D. BORMAN
                       UNITED STATES DISTRICT JUDGE

Dated: June 18, 2019




                        2
